DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 
This action is responsive to the following communication: the Amendment filed May 26, 2022.

Claims 1-4, 6-7, and 10-19 are pending in the application.  Claims 12-19 are withdrawn as they are directed to a non-elected invention.  Claim 1 is an independent claim.

Response to Applicant’s Arguments
Applicant amendments overcome the previously applied rejections.  However, new rejections are made below in view of Applicant’s amendments.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-4, 6-7, and 10 are rejected under 35 U.S.C. 103 as unpatentable over U.S. Published Patent Application No. 20190074206 A1 to Chen (referred to hereafter as “Chen”) in view U.S. Published Patent Application No. 20210183827 A1 to Maegawa et al. (referred to hereafter as “Maegawa”).

Regarding claim 1, Chen teaches a micro-LED display device {Figure 5D}, comprising: a substrate {10} having a first circuit layer {the circuitry connected to 14 left in Figure 5C} and a second circuit layer {the circuitry connected to 14 right in Figure 5C}; a first pad {14 left in Figure 5C} and a second pad {14 right in Figure 5C} respectively disposed on the first circuit layer and the second circuit layer; a micro-LED {50} comprising a first electrode {the left electrode under 50} and a second electrode {the right electrode under 50} that are respectively connected to the first pad and the second pad; a first bonding support layer {64} disposed between the first pad and the second pad and in direct contact with the substrate and the micro-LED.  Although Chen does not explicitly state that a tensile stress of the first bonding support layer {50} is greater than or equal to 18 MPa, it would have been obvious to utilize such a known high tensile strength material, such as a material having 18 MPa tensile strength, in order to prevent the LEDs 50 from breaking off of the substrate.
Chen teaches a plurality of micro-LEDs {50 far left, 52a far right}.  Chen does not appear to explicitly describe a plurality of second bonding support layers, wherein each second bonding support layer is disposed between and in lateral contact with any two of the adjacent micro-LEDs; and a plurality of shielding layers disposed on a side of the second bonding support layers away from the substrate, wherein a distance between a top surface of each of the shielding layers and the top surface of the substrate is greater than or equal to a distance between the top surface of each of the micro-LEDs and the top surface of the substrate. 
Maegawa Figure 1 shows that it was known to provide a plurality of second bonding support layers {Maegawa 20}, wherein each second bonding support layer {Maegawa 20} is disposed between and in lateral contact with any two of the adjacent micro-LEDs {Maegawa 11}; and a plurality of shielding layers {Maegawa 24} disposed on a side of the second bonding support layers away from the substrate {Maegawa 30}, wherein a distance between a top surface of each of the shielding layers {Maegawa 24} and the top surface of the substrate {Maegawa 30} is greater than or equal to a distance between the top surface of each of the micro-LEDs {Maegawa 11} and the top surface of the substrate {Maegawa 30}.  The Maegawa “light shielding member 24 is a member that absorbs or reflects light leaking from the micro LED element, the scattering unit 21, or the color conversion unit to reduce crosstalk” (Maegawa paragraph [0043]).  It would have been obvious to one of ordinary skill in the art to combine the Maegawa light shielding member 24 on support layer 20 with the Chen device in order to reduce crosstalk.

Regarding claim 2 (that depends from claim 1), Chen Figure 5C shows the first bonding support layer {64} fills a space between the first electrode {the left electrode under 50} and the second electrode {the right electrode under 50}. 

Regarding claim 3 (that depends from claim 1), Chen teaches a distance between a top surface of the first bonding support layer {50} and a top surface of the substrate {10} is greater than a distance between a top surface of the first pad {14} or a top surface of the second pad and the top surface of the substrate {10}.

Regarding claim 4 (that depends from claim 1), although Chen does not explicitly state that a material of the first bonding support layer comprises a thermosetting resin, and a glass transition temperature of the first bonding support layer is greater than or equal to 190 °C, and a Young's modulus of the first bonding support layer is between 1.8 and 2.2 GPa, it would have been obvious to utilize such a known high tensile strength material, such as a material having 18 MPa tensile strength, in order to prevent the LEDs 50 from breaking off of the substrate.


Regarding claim 6 (that depends from claim 1), Maegawa Figure 1 shows that a top surface {the highest top surface of Maegawa 20} of each of the second bonding support layers {Maegawa 20} and a top surface of each of the micro-LEDs {11} are coplanar.   

Regarding claim 7 (that depends from claim 1), Maegawa Figure 1 shows that a distance between a top surface {the top surface of the lower portion of 20 that exends outward adjacent the substrate 30} of each of the second bonding support layers {20} and a top surface of the substrate {30} is less than a distance between a top surface of each of the micro-LEDs {the tops of 11} and the top surface of the substrate {30}.  

Regarding claim 10 (that depends from claim 1), although Maegawa does not explicitly state that a material of each of the second bonding support layers {20} comprises a thermosetting resin, it would have been obvious to utilize such a known high tensile strength material for the Maegawa embedding material 20, such as a material having 18 MPa tensile strength, in order to prevent the LEDs 50 from breaking off of the substrate.

Claim 11 is rejected under 35 U.S.C. 103 as unpatentable over Chen in view Maegawa further in view of U.S. Patent No. 9,123,867 B2 to Yamada (referred to hereafter as “Yamada”).

Regarding claim 11 (that depends from claim 1), Chen does not appear to explicitly show an optically clear adhesive disposed on the micro-LED.  However, the use of such material, such as Yamada 50 in Yamada Figure 4, is known.  It would have been obvious to one of ordinary skill in the art to combine the Yamada clear layer with the Chen device in order to provide exterior protection to the Chen device.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Carpenter whose telephone number is (571)270-5140.  The examiner can normally be reached on Monday through Friday from 9AM to 5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached at (571)272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Robert K Carpenter/Primary Examiner, Art Unit 2826